Citation Nr: 1628664	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-28 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and schizoaffective disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hand disability. 


REPRESENTATION

Veteran represented by:	Seth A. Director, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on periods of active duty in the United States Army from September 21, 1960, to September 20, 1962, and from September 21, 1962, to July 22, 1963. 

A January 2003 Administrative Decision found that the Veteran's service during the second period of active duty was under dishonorable conditions, and that he is not entitled to receive VA benefits based upon that period. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for a personality disorder has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran appeared at a Travel Board hearing at the Newark RO in May 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

At the hearing, the Veteran, through his attorney, raised the issue of whether the January 2003 Administrative Decision should be reopened and the character of status for the Veteran's second period of service should be found honorable for VA purposes.  Although, a supplemental briefing was submitted contending that the Board had jurisdiction to hear the issue of the Veteran's character of service because it was an element of the Veteran's service connection claim, the Board finds that the issue of Veteran's status is a distinct issue from that of service connection.  Therefore, the Board does not have jurisdiction to adjudicate the issue before the Agency of Original Jurisdiction (AOJ) has adjudicated the issue. 

The issue of whether new and material evidence has been received to reopen the issue of whether the character of service between September 21, 1962 and July 22, 1963, is a bar to payment of benefits based upon this period of service has been raised by the record in statements made at the May 2016 Travel Board hearing and in the May 2016 supplemental brief.  The issue of entitlement to service connection for a back disability has been raised by the record by statements made at May 2014 Decision Review Officer hearing and in the May 2016 Travel Board hearing.  However, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and schizoaffective disorder and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



	(CONTINUED ON NEXT PAGE)




FINDINGS OF FACT

During the May 2016 Board hearing, prior to the promulgation of a decision on the appeal, the Veteran's attorney indicated that the Veteran requested to withdraw the appeal of his claim of entitlement to service connection for a neck disability.


CONCLUSION OF LAW

The criteria for withdrawal of the claim to reopen a claim of entitlement to service connection for a neck disability by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

During the May 2016 Board hearing, the Veteran's attorney stated that the Veteran wished to withdraw his appeal of his claim of entitlement to service connection for a neck disability.  See Hearing Transcript, pg. 4.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is, therefore, dismissed


ORDER

The claim of entitlement to service connection for a neck disability is dismissed.


REMAND

The Veteran and his attorney have raised the issue of whether new and material evidence has been received to reopen the issue of whether the character of service between September 21, 1962, and July 22, 1963, is a bar to payment of benefits based upon this period of service has been raised by the record in statements made at the May 2016 Travel Board hearing and in the May 2016 supplemental brief.  This issue has been referred to the AOJ for adjudication.  

However, the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and schizoaffective disorder and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hand disability are inextricably intertwined with the issue of the Veteran's character of service between September 21, 1962, and July 22, 1963.  

In October 2012, the Veteran contacted the RO and reported that his anxiety disorder was related to events that happened in 1962 while he was stationed in Korea.  This includes part of the period of service the January 2003 Administrative Decision characterized as under dishonorable conditions.  This was a new contention relating to the issue of entitlement to service connection for an acquired psychological disorder; however, the materiality of the claim depends on the outcome of the referred issue of the characterization of the Veteran's service during that period of service because the Veteran is statutorily barred from receiving disability benefits for any injury or condition that occurred during a period of service under dishonorable conditions.  Therefore, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder cannot be adjudicated until after the issue of the proper characterization of his service during that time has been resolved.  

Similarly, the Veteran contended at the May 2016 Travel Board hearing that the injury to his hand took place in 1963.  This is the same period the Veteran claimed the injury took place in his original application for benefits in September 1965.  As that period of service was considered under dishonorable conditions, the claim was denied at that point.  The issue of whether this assertion with additional evidence constitute new and material evidence is dependent on the characterization of his service during the time he incurred the injury.  Therefore, it, too, cannot be adjudicated until after the issue of the proper characterization of his service during that time has been resolved.

Therefore, these issues must be remanded to await the adjudication of the issue of whether new and material evidence has been received to reopen whether new and material evidence has been received to reopen the issue of whether the character of service between September 21, 1962 and July 22, 1963, is a bar to payment of benefits based upon this period of service.

Accordingly, the case is REMANDED for the following action:


After AOJ has adjudicated the Veteran's separate claim to reopen the issue of whether the character of service between September 21, 1962, and July 22, 1963, is a bar to payment of benefits based upon this period of service, the AOJ should readjudicate the remanded issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and schizoaffective disorder and entitlement to service connection for a hand disability.

Any additional development deemed appropriate must be conducted in conjunction with the readjudication, which must fully consider the expanded record.  If the appeal remains denied, the AOJ should issue should issue an appropriate supplemental statement of the case and give the Veteran and his attorney the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


